Exhibit 10.1

1-17-14

EXTENSION OF THE AGREEMENT FOR THE RESTRUCTURING

OF THE YRC WORLDWIDE INC. OPERATING COMPANIES

YRC Inc. (d/b/a YRC Freight), USF Holland Inc., New Penn Motor Express, Inc.,
and USF Reddaway Inc. (collectively the “Employer”) have provided this Extension
of the Agreement for the Restructuring of the YRC Worldwide Inc. Operating
Companies (hereinafter the “Extension Agreement”) to the Teamsters National
Freight Industry Negotiating Committee (“TNFINC”) of the International
Brotherhood of Teamsters (the “IBT”, the “Teamsters” or the “Union”). This
Extension Agreement is for the express purpose of providing job security for the
Employer’s Teamster bargaining unit employees by creating the opportunity to
continue the financial restructuring of the Employer.

1. Term. The Agreement for the Restructuring of the YRC Worldwide Inc. Operating
Companies (the “Restructuring Agreement”), the 2008-2013 National Master Freight
Agreement and applicable Supplements (the “NMFA”), and the USF Reddaway Western
Contract and Northwest Agreement (“Reddaway Agreements”) shall be extended from
March 31, 2015 until March 31, 2019, subject to the modifications set forth
below.

2. Ratification Bonus & Lump Sum Payment. The Employer shall pay a bonus of
$750.00 in the event this Extension Agreement becomes effective. The
ratification bonus will be payable within thirty (30) days of the Effective Date
to all regular employees on the seniority list at the time of ratification,
provided the employee was active within ninety (90) days of December 31, 2013
and still is employed by the Employer at the time of payment. The Employer also
shall pay a lump sum payment of $750.00 on April 1, 2015 to all regular
full-time employees on the seniority list who have been actively working for the
prior twelve (12) months. Regular full-time employees who have been subject to
seasonal layoff between April 1, 2014 and March 31, 2015 will not be
disqualified from receiving the $750 Lump Sum Payment. Employees laid off for
other reasons will not be eligible for the Lump Sum Payment. The $750.00 bonus
and payment shall not be subject to the 15% reduction.

3. Wage Increases. This Extension Agreement provides for hourly rate increases
and equivalent mileage rate increases for all classifications, as follows:

 

April 1, 2016

   $ .40/hr   

April 1, 2017

   $ .40/hr   

April 1, 2018

   $ .40/hr   

All wage and mileage increases will be subject to the 15% reduction outlined in
the Restructuring Agreement. There shall be no hourly or equivalent mileage rate
increase in 2014 or 2015. Any wage increase paid in 2014 prior to the effective
date shall remain in effect only until payment of the ratification bonus and the
Company may not seek repayment for that portion of the 2014 wage increase earned
prior to the payment of the bonus.

 

-1-



--------------------------------------------------------------------------------

1-17-14

 

4. Health & Welfare Contributions. The Employer shall maintain health and
welfare benefit levels by increasing health and welfare contribution rates up to
the following amounts, based on the rates determined by the applicable health
and welfare fund to maintain the current benefits.

 

January 1, 2015

   $ .35/hr   

August 1, 2015

   $ .50/hr   

August 1, 2016

   $ 1.00/hr   

August 1, 2017

   $ 1.00/hr   

August 1, 2018

   $ 1.00/hr   

There shall be no increase payable on August 1, 2014.

5. Pension Contributions. The Employer shall continue to make contributions to
the applicable pension funds or 401(k) plan at 25% of the 2009 rate, consistent
with the Restructuring Agreement. To the extent any health and welfare fund
needs less than $.60/hr on August 1, 2016, $.70/hr on August 1, 2017, or $.75/hr
on August 1, 2018, the amount less than $.60/hr, $.70/hr, or $.75/hr (as
applicable) may be directed by the applicable Supplemental Negotiating Committee
to increase the contribution rate for the corresponding pension fund or 401(k)
plan.

6. Profit Sharing Bonuses.

(a) Profit sharing bonuses will be payable according to the following schedules
beginning in 2016 (based on 2015 performance), provided the applicable annual
published operating ratio is within the specified ranges for any full calendar
year. Bonus calculations and payments will be separate for YRC Freight and the
Regional Carriers (Holland, New Penn, and Reddaway), with the operating ratio
for the Regional Carriers being calculated on a combined basis:

 

YRC Freight Operating Ratio

   Bonus Amount  

96.1 to 97.0

     1 % 

93.1 to 96.0

     2 % 

93.0 and below

     3 % 

 

Regional Carrier Combined
Operating Ratio

   Bonus Amount  

94.1 to 95.0

     1 % 

92.1 to 94.0

     2 % 

92.0 and below

     3 % 

Bonus amounts shall be calculated based on each individual employee’s W-2
earnings (excluding any profit sharing bonuses) for the year in which the
qualifying operating ratio was achieved. Profit sharing bonuses will not be
subject to the 15% reduction.

 

-2-



--------------------------------------------------------------------------------

1-17-14

 

(b) Profit sharing bonuses will be distributed to the employees by separate
check within ninety (90) days of the end of the calendar year. An employee must
be on the seniority list for the entire calendar year during which the
qualifying operating ratio was achieved to be eligible for a bonus. Any employee
who resigns or retires or whose employment otherwise terminates, whether
voluntary or involuntary, during the year in question shall not be eligible for
a bonus.

(c) The Employer will not initiate inter-company charges or change accounting
assumptions or practices (GAAP), except as required to conform to governmental
regulation, for the purpose of avoiding the payment of a profit sharing bonus.

7. Contract Modifications. The following modifications to the NMFA are to be
included as part of the first 39 Articles of the NMFA and cover the entire NMFA
bargaining unit, as modified by the General Executive Board of the International
Brotherhood of Teamsters in its Resolution of November 24, 2009. Where
applicable, these same modifications shall apply to the Reddaway Agreements.
Nothing in this Section 7 of this Extension Agreement is intended, however, to
further restrict the Employer’s operations, eliminate existing Employer
flexibilities, or result in less favorable conditions for the Employer.

 

  (a) National Uniform Attendance Policy: The parties recognize that the vast
majority of employees report for work when scheduled and do not have an
attendance problem. The parties further recognize, however, that absenteeism
among even a small group of employees is detrimental to the Employer’s
operations. For this reason, the parties adopt the National Uniform Attendance
Policy attached as Exhibit A. This Policy shall not apply to USF Reddaway.

All employees will receive a “fresh start” under the Policy, including those in
the Western Region. Reddaway employees will continue in their existing
progression under their existing policy.

 

  (b) Paid Vacation: Vacation currently paid at more than forty (40) hours will
be paid as follows: forty (40) hours for vacation earned in 2014; forty
(40) hours for vacation earned in 2015; forty (40) hours for vacation earned in
2016; forty-two and one half (42.5) hours for vacation earned in 2017; and
forty-five (45) hours for vacation earned in 2018. Vacation currently calculated
at 1/52 will be based on 1/58 in 2014; 1/58 in 2015; 1/58 in 2016; 1/55 in 2017;
and 1/52 in 2018. Daily vacation will be paid accordingly. These changes only
apply to vacation earned after the Effective Date. Between the months of March
and October, employees shall have the option of receiving pay in lieu of
vacation. The payout of accrued vacation during this period will be in one
(1) week increments.

 

-3-



--------------------------------------------------------------------------------

1-17-14

 

 

  (c) Mandatory Direct Deposit: Where not prohibited by State Law, all employees
are required to use electronic deposit of their paychecks. If the employee is
enrolled on Direct Deposit and the employee’s pay is not deposited to their bank
accounts on payday due to Employer error, the employee’s pay will be deposited
to the employee’s account by means of Electronic Funds Transfer or the employee
will be paid by station draft that same day. If an employee is unable to obtain
a bank account, he/she will be paid electronically using a pay card/debit card.
If for reasons beyond the Employer’s control, such as weather delays, express
mail failure, etc. an employee’s “paycheck” or debit card does not arrive at the
employee’s facility by payday, a replacement check will be issued and mailed to
the employee’s facility by the end of the business day.

 

  (d) Non-CDL Rate: Clerical employees, non-CDL dock employees, maintenance
employees, janitors, and porters hired after the Effective Date shall have a top
rate of $18.00 per hour, subject to the following progression:

 

Effective First Day of Employment:

   $ 14.00/hr   

Effective First Day Plus One (1) Year:

   $ 15.00/hr   

Effective First Day Plus Two (2) Years:

   $ 16.00/hr   

Effective First Day Plus Three (3) Years:

   $ 17.00/hr   

Effective First Day Plus Four (4) Years:

   $ 18.00/hr   

These rates are not subject to the 15% reduction or the increases outlined in
Section 3. In addition, these rates do not apply to shop mechanics.

 

  (e) Purchased Transportation: The parties recognize the competitive nature of
the LTL trucking industry and the importance of customer service. To that end,
YRC Freight shall be permitted to use Purchased Transportation Service (PTS) in
certain circumstances. The intention of the parties with the use of PTS is to
generate growth and additional job opportunities for bargaining unit personnel
by enhancing YRC Freight’s ability to compete in the marketplace. Prior to using
PTS at any location, YRC Freight will send a certified letter to the affected
Local Union and TNFINC.

The following shall cover YRC Freight’s use of PTS and outline employee
protections in connection with PTS. This provision shall not apply to Holland,
New Penn or Reddaway. YRC Freight shall be permitted to use a limited amount of
PTS for over-the-road transportation only and in connection with the movement of
freight between distribution centers. The use of PTS will not, however, result
in a layoff for active road drivers as of the Effective Date at those locations
where PTS is used. The use of PTS also will not result in a loss of earnings for
active road drivers at locations where PTS is used. These protections are
described in more detail below.

Nothing in this Section 7(e) is intended to permit the use of PTS for any other
operation (i.e., P&D, Local Cartage, drayage, or shuttle operations). The use

 

-4-



--------------------------------------------------------------------------------

1-17-14

 

of PTS under this Section 7(e) is for direct, closed-door service from
distribution center to distribution center only. A PTS provider will not VIA to
a YRC Freight customer or another YRC Freight terminal location. Article 29 of
the NMFA remains in effect, except as specifically provided for in this
Section 7(e).

i) YRC Freight will not begin the use of PTS at any location where road drivers
are laid off for economic reasons. Instead, YRC Freight will recall laid off
road drivers before it begins the use of PTS. Road drivers who are on layoff
because they were offered but declined a transfer opportunity in connection with
a Change of Operations are not considered “laid off” for purposes of this
provision.

ii) YRC Freight shall red circle by name all the active road drivers at each
location as of the Effective Date. The red-circled drivers at those locations
where PTS is used shall be protected from layoff directly caused by the use of
PTS. This protection does not apply to a road driver who has been offered but
declined a transfer pursuant to any Change of Operations.

iii) YRC Freight also shall protect by red circle the number of active road
drivers as of the Effective Date at each terminal location where PTS is used.
The number of active road drivers at a location shall not be reduced below the
red circle number as a direct result of the use of purchased transportation. The
red circle number itself shall not be changed other than as may be provided for
in an approved Change of Operations.

iv) Notwithstanding anything in the NMFA to the contrary, YRC Freight shall be
permitted to utilize companies for over-the-road purchased transportation
substitute service. The maximum amount of over-the-road purchased transportation
shall be limited to 6% (starting with Calendar Year 2014) of YRC Freight’s total
miles as reported on line 301 of Schedule 300 of the DOT/FMCSA Annual Report
during any calendar year. In conjunction with using over-the-road purchase
transportation providers, YRC Freight’s total combined intermodal rail miles and
purchased transportation miles shall not exceed 26% of YRC Freight’s total miles
during any calendar year.

v) At those locations where PTS is utilized, YRC Freight shall provide
protection for all active bid road drivers during each dispatch day that PTS
service is used and all active extra board road drivers during each dispatch
week that PTS service is used. For purposes of determining the weekly protection
for active extra board drivers, the affected driver’s weekly earnings during the
previous four (4) week period in which the driver had normal earnings shall be
considered the weekly protection when PTS is utilized in the dispatch week.

vi) The protection for boards at intermediate relay locations will be weekly
earnings, calculated using the four (4) week average method. As an example,

 

-5-



--------------------------------------------------------------------------------

1-17-14

 

if PTS is dispatched from Kansas City destined for Atlanta, the board at the
intermediate relay in Nashville will have earnings protected in that week.vii)
In the event a Union carrier becomes available to YRC Freight and said carrier
is cost competitive and equally qualified, YRC Freight will give such carrier
first and preferred opportunity to bid on purchased transportation business. YRC
Freight shall provide to the Union an up-to-date list of purchased
transportation providers utilized within thirty (30) days of the end of each
calendar quarter. In the event a PTS provider repeatedly violates the conditions
established under this Extension Agreement, the Union shall have the ability to
remove the carrier from future PTS utilization.

viii) YRC Freight will designate a specific area on the terminal yard where a
PTS provider may slide his or her own power when dropping and/or picking a
trailer. The PTS provider shall not be permitted to perform any other hostling
duties, including pushing or pulling trailers from the dock.

ix) YRC Freight shall report in writing on a monthly basis to each Local Union
affected and to the Freight Division, the number of trailers tendered to any
purchased transportation provider. YRC Freight also shall report the carrier’s
name (including DOT number), origin, destination, trailer/load number, trailer
weight and the time the trailer/load leaves YRC Freight’s yard. In addition, YRC
Freight shall, on a quarterly basis, unless otherwise required, send to the
office of the National Freight Director a report containing all of the above
indicated information in addition to the total number of miles YRC Freight
utilized with purchased transportation, inclusive of the type of PTS utilized,
including whether the purpose was for avoiding empty miles, overflow or one-time
business opportunities such as product launches.

x) To preserve and/or grow existing road boards, each time YRC Freight uses
purchased transportation providers to run over the top of linehaul domicile
terminal locations and/or relay domiciles, said dispatches shall be counted as
supplemental or replacement runs, as applicable, for purposes of calculating the
requirement to add new employees to the road board. The formula for recalling or
adding employees to the affected road board shall be thirty (30) supplemental
runs in a sixty (60) day period. The only exceptions to this condition are
one-time business opportunities (such as product launches).

(xi) Any disputes regarding PTS will be referred to the National PTS Committee
consisting of an equal number of representatives from the Union and YRC Freight
for resolution. Any disputes not resolved by the National PTS Committee will be
referred to the National Grievance Committee.

 

  (f) Service Area: There are certain geographic areas where YRC Freight
historically has had low shipment density and/or driver shortages, which
prevents YRC Freight from providing consistent levels of service and maintaining
a profitable operation. YRC Freight must address these areas through the use of
interline carriers while providing maximum protection and alternative work
opportunities to employees.

 

-6-



--------------------------------------------------------------------------------

1-17-14

 

Notwithstanding any other subcontracting restriction in the NMFA, YRC Freight
shall be permitted to close terminals and/or discontinue specific terminal
operations and thereafter continue servicing that geographic area by use of an
interlining subcontractor, subject to the following:

 

  •   Where a terminal is closed and/or specific operations are discontinued,
the Company may interline unprofitable runs previously operated from that
terminal, but profitable runs shall continue to be run by bargaining unit
employees.

 

  •   All pick-up and delivery work that is within a fifty (50) mile radius of a
terminal and currently performed by that terminal will continue to be performed
by bargaining unit employees.

 

  •   Employees at affected locations will not be laid off as a direct result of
this provision. This layoff protection will not apply to those employees who are
offered but decline a transfer opportunity in an approved Change of Operations.

Any terminal closures, partial terminal closures, or the discontinuation of
specific terminal operations under this provision shall be subject to an
approved Change of Operations. Affected employees at the terminal operations
subject to this provision shall receive all protections afforded under the
Change of Operations procedure and offered work opportunities at the closest
terminal with demonstrated need for employees in the relevant classifications.
Moving expenses shall be paid in accordance with established Change of
Operations practices.

YRC Freight shall monitor those geographic areas where it is using interline
subcontractors. YRC Freight will discontinue the use of interline subcontractors
in those areas where sustained business levels and/or the number of YRC Freight
drivers in the relevant locations establish a long-term business case for
resuming operations.

8. Equal Sacrifice of Non-Bargaining Unit Employees and their Participation. For
the avoidance of doubt, the equal sacrifice provisions of the Restructuring
Agreement will continue to apply for the term of this Extension Agreement. The
new hire rate for clerical employees, non-CDL dock employees, maintenance
employees, janitors, and porters will be applied equally to equivalent non-union
positions.

9. Work Preservation. For the avoidance of doubt, the work preservation
provisions of the Restructuring Agreement will continue to apply for the term of
this Extension Agreement. In addition, the Employer agrees not to buy any union
or non-union regular route common carrier entity without the prior approval of
TNFINC.

 

-7-



--------------------------------------------------------------------------------

1-17-14

 

10. Subcommittee to Monitor and Maintain Compliance. For purposes of monitoring
and maintaining compliance with the terms of this Extension Agreement and the
Restructuring Agreement, the parties will continue the four person Subcommittee
previously established consisting of the Chairman of TNFINC or his designee, the
Co-Chairman of TNFINC or his designee, the Employer’s President or his designee
and another officer of Employer or his designee. The Subcommittee shall meet
quarterly or more frequently if necessary, to exchange and discuss pertinent
data, including relevant payroll and related information, the reinvestment of
capital into the Employer and any and all subjects related to the financial
operations of the Employer. The Subcommittee’s decision regarding the
interpretation of this Extension Agreement and the Restructuring Agreement shall
be final and binding, unless otherwise provided in this Extension Agreement or
the Restructuring Agreement. The Subcommittee may retain financial consultants
to assist them in performing their obligations under this Agreement.

11. Access to Employer Financial Records. Within 75 days following the
completion of each of YRC Worldwide Inc.’s fiscal years beginning in 2014, the
Employer shall submit annual consolidating financial statements for such fiscal
year, with a comparison to the prior fiscal year, in the format consistent with
the detailed long term financial model reviewed in connection with negotiation
of this Extension Agreement and which reconcile to YRC Worldwide Inc.’s Form
10-K for such fiscal year to the Subcommittee described in Section 10, and
TNFINC reserves the right on an annual basis to examine records of the Employer
reasonably required to monitor Employer compliance with this Extension Agreement
and the Restructuring Agreement or utilize an independent auditor or financial
consultant of its choice to do the same. Notwithstanding any request to the
contrary, given applicable privacy laws and policies and for the protection of
its bargaining and non-bargaining unit employees alike, the Employer will not
share employee specific compensation information with the Subcommittee, TNFINC,
the Union or any auditor or financial consultant other than the compensation
information that Employer is required to publicly provide pursuant to Securities
and Exchange Commission regulation. As a condition of being provided such
statements, books and audit, TNFINC and the Subcommittee (and any accountant,
auditor or financial consultant engaged on its behalf) must agree to maintain
the confidentiality of any Employer financial statements and reports for the
protection of the Employer, and to execute a reasonable confidentiality
agreement if the Employer requests in such form as the Employer may reasonably
require.

12. Effective Date. If this Extension Agreement is submitted for secret ballot
vote of all bargaining unit employees, it shall be put into effect if (a) 50%
plus one of the bargaining unit employees voting, vote to adopt the Extension
Agreement; (b) YRC Worldwide Inc. addresses at least 90% of the aggregate
outstanding principal amount of the Series A Notes and Series B Notes (the
“Series A and B Notes”) through any combination of the following options: (i) by
converting to equity, (ii) by retiring through the proceeds of one or more
equity offerings or (iii) by setting aside a sufficient amount of cash to redeem
at maturity; (c) YRC Worldwide has made reasonable efforts to refinance both the
existing Credit Agreement and Asset Based Loan facilities on terms that are
better taken as a whole than are currently in existence; and (d) TNFINC shall be
satisfied with the final terms and conditions of the provisions of the
transactions contemplated in (b) and (c) above and the efforts with respect to
(c) above and shall

 

-8-



--------------------------------------------------------------------------------

1-17-14

 

notify YRC Worldwide Inc. accordingly in writing. Such written notification of
satisfaction shall not be unreasonably withheld. The Extension will be effective
on the first day of the first payroll period commencing after the later of the
date of ratification, the refinancing described in (b) and (c) above, and the
written notification described in (d) above (the “Effective Date”).

In Witness of the foregoing, the parties hereby acknowledge this Extension
Agreement:

 

YRC Inc.:    By:  

/s/ Mitchell Lilly

   Date:  

2/7/14

   USF Holland Inc.:    By:  

/s/ Scott Ware

   Date:  

2/7/14

   New Penn Motor Express, Inc.:    By:  

/s/ Steven D. Gast

   Date:  

2/7/14

   USF Reddaway Inc.:    By:  

/s/ T.J. O’Connor

   Date:  

2/7/14

   Teamsters National Freight Industry Negotiating Committee: By:  

/s/ Tyson Johnson

   Date:  

2/7/14

  

 

-9-



--------------------------------------------------------------------------------

1-17-14

 

Exhibit A

National Uniform Attendance Policy

All Regions and Supplements of the NMFA

The parties agree that the purpose of attendance disciplinary action is to
correct an employee’s behavior. Continued disregard of attendance obligation
will result in discharge if the employee fails to change the behavior.

Disciplinary Progressions for Absenteeism or Tardiness:

 

First Offense:

   Verbal Warning

Second Offense:

   Warning Letter

Third Offense:

   One (1) Day Suspension

Fourth Offense:

   Three (3) Day Suspension

Fifth Offense:

   Discharge

Progressions will be followed in all instances unless extraordinary
circumstances dictate an accelerated or decelerated progression. Examples of an
accelerated progression would be No Call/No Shows or blatant abuse of time off.
An example of decelerated progression would be a long time period between
absences.

Discipline may be issued on all unexcused absences. Committees may consider
timely, bona fide, verifiable doctors excuses in determining the validity of
disciplinary action. Proper communication on all absences is the employee’s
responsibility.

The Employer may discharge an employee who has received two letters of
suspension as long as the letters resulted in agreed to or a committee’s action
discipline.

 

-10-